PER CURIAM.
Appellant complains that the trial court was without jurisdiction to enter an order of restitution, in the form of a civil judgment, after the maximum permissible probationary term for her offense had expired. The state responds that the trial court possessed the authority to enter the order pursuant to section 775.089(5), Florida Statutes. The applicable version of section 775.089(5) reads: “An order of restitution may be enforced by the state, or a victim named in the order to receive the restitution, in the same manner as a judgment in a civil action.” § 775.089(5), Fla. Stat. (Supp.1988) (emphasis added). We fail to see how this provision supports the state’s position. Finding nothing in section 775.089, Florida Statutes (Supp.1988), to support the proposition that the trial court possessed jurisdiction to enter a restitution order after the maximum permissible probationary term for appellant’s offense had expired, we reverse, and remand with directions that the judgment be vacated.
REVERSED and REMANDED, with directions.
ALLEN, WEBSTER and PADOVANO, JJ., concur.